
	
		I
		111th CONGRESS
		1st Session
		H. R. 2159
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. King of New York
			 (for himself, Mr. Rangel,
			 Mr. Castle,
			 Mrs. McCarthy of New York,
			 Mr. Kirk, Mr. Moran of Virginia, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase public safety by permitting the Attorney
		  General to deny the transfer of a firearm or the issuance of firearms or
		  explosives licenses to a known or suspected dangerous
		  terrorist.
	
	
		1.Short titleThis Act may be cited as the
			 Denying Firearms and Explosives to
			 Dangerous Terrorists Act of 2009.
		2.Granting the
			 attorney general the authority to deny the sale, delivery, or transfer of a
			 firearm or the issuance of a firearms or explosives license or permit to
			 dangerous terrorists
			(a)Standard for
			 exercising attorney general discretion regarding transferring firearms or
			 issuing firearms permits to dangerous terroristsChapter 44 of
			 title 18, United States Code, is amended—
				(1)by inserting the
			 following new section after section 922:
					
						922A.Attorney
				General’s discretion to deny transfer of a firearmThe
				Attorney General may deny the transfer of a firearm pursuant to section
				922(t)(1)(B)(ii) if the Attorney General determines that the transferee is
				known (or appropriately suspected) to be or have been engaged in conduct
				constituting, in preparation for, in aid of, or related to terrorism, or
				providing material support thereof, and the Attorney General has a reasonable
				belief that the prospective transferee may use a firearm in connection with
				terrorism.
						;
				(2)by inserting the
			 following new section after section 922A:
					
						922B.Attorney
				General’s discretion regarding applicants for firearm permits which would
				qualify for the exemption provided under section 922(t)(3)The Attorney General may determine that an
				applicant for a firearm permit which would qualify for an exemption under
				section 922(t) is known (or appropriately suspected) to be or have been engaged
				in conduct constituting, in preparation for, in aid of, or related to
				terrorism, or providing material support thereof, and the Attorney General has
				a reasonable belief that the applicant may use a firearm in connection with
				terrorism.
						;
				and
				(3)in section 921(a),
			 by adding at the end the following:
					
						(36)The term terrorism
				means international terrorism as defined in section 2331(1), and
				domestic terrorism as defined in section 2331(5).
						(37)The term material
				support means material support or resources within the
				meaning of section 2339A or 2339B.
						(38)The term responsible
				person means an individual who has the power, directly or indirectly, to
				direct or cause the direction of the management and policies of the applicant
				or licensee pertaining to
				firearms.
						.
				(b)Effect of
			 attorney general discretionary denial through the national instant criminal
			 background check system (NICS) on firearms permitsSection 922(t)
			 of such title is amended—
				(1)in paragraph
			 (1)(B)(ii), by inserting or State law, or that the Attorney General has
			 determined to deny the transfer of a firearm pursuant to section 922A
			 before the semicolon;
				(2)in paragraph (2),
			 by inserting after or State law the following: or if the
			 Attorney General has not determined to deny the transfer of a firearm pursuant
			 to section 922A;
				(3)in paragraph
			 (3)(A)(i)—
					(A)by striking
			 and at the end of subclause (I); and
					(B)by adding at the
			 end the following:
						
							(III)was issued after a check of the
				system established pursuant to paragraph
				(1);
							;
					(4)in paragraph
			 (3)(A)—
					(A)by adding
			 and at the end of clause (ii); and
					(B)by adding after
			 and below the end the following:
						
							(iii)the State issuing the permit agrees to deny
				the permit application if such other person is the subject of a determination
				by the Attorney General pursuant to section
				922B;
							;
					(5)in paragraph (4),
			 by inserting after or State law, the following: or if the
			 Attorney General has not determined to deny the transfer of a firearm pursuant
			 to section 922A,; and
				(6)in paragraph (5),
			 by inserting after or State law, the following: or if the
			 Attorney General has determined to deny the transfer of a firearm pursuant to
			 section 922A,.
				(c)Unlawful sale or
			 disposition of firearm based on attorney general discretionary
			 denialSection 922(d) of such title is amended—
				(1)by striking
			 or at the end of paragraph (8);
				(2)by striking the
			 period at the end of paragraph (9) and inserting ; or;
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)has been the
				subject of a determination by the Attorney General pursuant to section 922A,
				922B, 923(d)(1)(H), or 923(e) of this
				title.
						.
				(d)Attorney general
			 discretionary denial as prohibitorSection 922(g) of such title
			 is amended—
				(1)by striking
			 or at the end of paragraph (8);
				(2)by striking the
			 comma at the end of paragraph (9) and inserting; ; or;
			 and
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)who has received
				actual notice of the Attorney General’s determination made pursuant to section
				922A, 922B, 923(d)(1)(H), or 923(e) of this
				title.
						.
				(e)Attorney general
			 discretionary denial of federal firearms licensesSection
			 923(d)(1) of such title is amended—
				(1)by striking
			 Any and inserting Except as provided in subparagraph (H),
			 any;
				(2)in subparagraph
			 (F)(iii), by striking and at the end;
				(3)in subparagraph
			 (G), by striking the period and inserting ; and; and
				(4)by adding at the
			 end the following:
					
						(H)The Attorney
				General may deny a license application if the Attorney General determines that
				the applicant (including any responsible person) is known (or appropriately
				suspected) to be or have been engaged in conduct constituting, in preparation
				for, in aid of, or related to terrorism, or providing material support thereof,
				and the Attorney General has a reasonable belief that the applicant may use a
				firearm in connection with
				terrorism.
						.
				(f)Discretionary
			 revocation of federal firearms licensesSection 923(e) of such
			 title is amended—
				(1)in the 1st
			 sentence—
					(A)by inserting after
			 revoke the following: —(1); and
					(B)by striking the
			 period and inserting a semicolon;
					(2)in the 2nd
			 sentence—
					(A)by striking
			 The Attorney General may, after notice and opportunity for hearing,
			 revoke and insert (2); and
					(B)by striking the
			 period and inserting ; or; and
					(3)by adding at the
			 end the following:
					
						(3)any license issued
				under this section if the Attorney General determines that the holder of the
				license (including any responsible person) is known (or appropriately
				suspected) to be or have been engaged in conduct constituting, in preparation
				for, in aid of, or related to terrorism, or providing material support thereof,
				and the Attorney General has a reasonable belief that the applicant may use a
				firearm in connection with
				terrorism.
						.
				(g)Attorney
			 general’s ability To withhold information in firearms license denial and
			 revocation suitSection 923(f) of such title is amended—
				(1)in the 1st
			 sentence of paragraph (1), by inserting , except that if the denial or
			 revocation is pursuant to subsection (d)(1)(H) or (e)(3), then any information
			 on which the Attorney General relied for this determination may be withheld
			 from the petitioner if the Attorney General determines that disclosure of the
			 information would likely compromise national security before the
			 period; and
				(2)in paragraph (3),
			 by inserting after the 3rd sentence the following: With respect to any
			 information withheld from the aggrieved party under paragraph (1), the United
			 States may submit, and the court may rely on, summaries or redacted versions of
			 documents containing information the disclosure of which the Attorney General
			 has determined would likely compromise national security..
				(h)Attorney
			 general’s ability To withhold information in relief from disabilities
			 lawsuitsSection 925(c) of such title is amended by inserting
			 after the 3rd sentence the following: If receipt of a firearms by the
			 person would violate section 922(g)(10), any information which the Attorney
			 General relied on for this determination may be withheld from the applicant if
			 the Attorney General determines that disclosure of the information would likely
			 compromise national security. In responding to the petition, the United States
			 may submit, and the court may rely on, summaries or redacted versions of
			 documents containing information the disclosure of which the Attorney General
			 has determined would likely compromise national security..
			(i)PenaltiesSection
			 924(k) of such title is amended—
				(1)by striking
			 or at the end of paragraph (2);
				(2)in paragraph (3),
			 by striking , or and inserting ; or; and
				(3)by inserting after
			 paragraph (3) the following:
					
						(4)constitutes an act
				of terrorism (as defined in section 921(a)(36)), or material support thereof
				(as defined in section 921(a)(37)),
				or
						.
				(j)Remedy for
			 erroneous denial of firearm or firearm permit exemptionSection
			 925A of such title is amended—
				(1)in the section
			 heading, by striking Remedy
			 for erroneous denial of firearm and inserting
			 Remedies;
				(2)by striking
			 Any person denied a firearm pursuant to subsection (s) or (t) of section
			 922 and inserting the following:
					
						(a)Except as provided
				in subsection (b), any person denied a firearm pursuant to section 922(t) or
				pursuant to a determination made under section
				922B,
						;
				and
				(3)by adding after
			 and below the end the following:
					
						(b)In any case in
				which the Attorney General has denied the transfer of a firearm to a
				prospective transferee pursuant to section 922A or has made a determination
				regarding a firearm permit applicant pursuant to section 922B, an action
				challenging the determination may be brought against the United States. The
				petition must be filed not later than 60 days after the petitioner has received
				actual notice of the Attorney General’s determination made pursuant to section
				922A or 922B. The court shall sustain the Attorney General’s determination on a
				showing by the United States by a preponderance of evidence that the Attorney
				General’s determination satisfied the requirements of section 922A or 922B. To
				make this showing, the United States may submit, and the court may rely on,
				summaries or redacted versions of documents containing information the
				disclosure of which the Attorney General has determined would likely compromise
				national security. On request of the petitioner or the court’s own motion, the
				court may review the full, undisclosed documents ex parte and in camera. The
				court shall determine whether the summaries or redacted versions, as the case
				may be, are fair and accurate representations of the underlying documents. The
				court shall not consider the full, undisclosed documents in deciding whether
				the Attorney General’s determination satisfies the requirements of section 922A
				or
				922B.
						.
				(k)Provision of
			 grounds underlying ineligibility determination by the national instant criminal
			 background check systemSection 103 of the Brady Handgun Violence
			 Prevention Act (Public Law 103–159) is amended—
				(1)in subsection
			 (f)—
					(A)by inserting after
			 is ineligible to receive a firearm, the following: or the
			 Attorney General has made a determination regarding an applicant for a firearm
			 permit pursuant to section 922B of title 18, United States Code;
			 and
					(B)by inserting after
			 the system shall provide such reasons to the individual, the
			 following: except for any information the disclosure of which the
			 Attorney General has determined would likely compromise national
			 security; and
					(2)in subsection
			 (g)—
					(A)in the 1st
			 sentence, by inserting after subsection (g) or (n) of section 922 of
			 title 18, United States Code or State law the following: or if
			 the Attorney General has made a determination pursuant to section 922A or 922B
			 of such title,;
					(B)by inserting
			 , except any information the disclosure of which the Attorney General
			 has determined would likely compromise national security before the
			 period; and
					(C)by adding at the
			 end the following: Any petition for review of information withheld by
			 the Attorney General under this subsection shall be made in accordance with
			 section 925A of title 18, United States Code..
					(l)Unlawful
			 distribution of explosives based on attorney general discretionary
			 denialSection 842(d) of such title is amended—
				(1)by striking the
			 period at the end of paragraph (9) and inserting ; or;
			 and
				(2)by adding at the
			 end the following:
					
						(10)has received
				actual notice of the Attorney General’s determination made pursuant to section
				843(b)(8) or (d)(2) of this
				title.
						.
				(m)Attorney General
			 discretionary denial as prohibitorSection 842(i) of such title
			 is amended—
				(1)by adding
			 or at the end of paragraph (7); and
				(2)by inserting after
			 paragraph (7) the following:
					
						(8)who has received actual notice of the
				Attorney General’s determination made pursuant to section 843(b)(8) or
				(d)(2),
						.
				(n)Attorney General
			 discretionary denial of Federal explosives licenses and
			 permitsSection 843(b) of such title is amended—
				(1)by striking
			 Upon and inserting the following: Except as provided in
			 paragraph (8), on; and
				(2)by inserting after paragraph (7) the
			 following:
					
						(8)The Attorney
				General may deny the issuance of a permit or license to an applicant if the
				Attorney General determines that the applicant or a responsible person or
				employee possessor thereof is known (or appropriately suspected) to be or have
				been engaged in conduct constituting, in preparation of, in aid of, or related
				to terrorism, or providing material support thereof, and the Attorney General
				has a reasonable belief that the person may use explosives in connection with
				terrorism.
						.
				(o)Attorney General
			 discretionary revocation of Federal explosives licenses and
			 permitsSection 843(d) of such title is amended—
				(1)by inserting
			 (1) in the first sentence after if; and
				(2)by striking the
			 period at the end of the first sentence and inserting the following: ;
			 or (2) the Attorney General determines that the licensee or holder (or any
			 responsible person or employee possessor thereof) is known (or appropriately
			 suspected) to be or have been engaged in conduct constituting, in preparation
			 for, in aid of, or related to terrorism, or providing material support thereof,
			 and that the Attorney General has a reasonable belief that the person may use
			 explosives in connection with terrorism..
				(p)Attorney
			 General’s ability To withhold information in explosives license and permit
			 denial and revocation suitsSection 843(e) of such title is
			 amended—
				(1)in the 1st sentence of paragraph (1), by
			 inserting except that if the denial or revocation is based on a
			 determination under subsection (b)(8) or (d)(2), then any information which the
			 Attorney General relied on for the determination may be withheld from the
			 petitioner if the Attorney General determines that disclosure of the
			 information would likely compromise national security before the
			 period; and
				(2)in paragraph (2),
			 by adding at the end the following: In responding to any petition for
			 review of a denial or revocation based on a determination under section
			 843(b)(8) or (d)(2), the United States may submit, and the court may rely on,
			 summaries or redacted versions of documents containing information the
			 disclosure of which the Attorney General has determined would likely compromise
			 national security..
				(q)Ability To
			 withhold information in communications to employersSection
			 843(h)(2) of such title is amended—
				(1)in subparagraph
			 (A), by inserting or section 843(b)(1) (on grounds of terrorism) of this
			 title, after section 842(i),; and
				(2)in subparagraph
			 (B)—
					(A)by inserting
			 or section 843(b)(8) after section 842(i);
			 and
					(B)in clause (ii), by
			 inserting , except that any information that the Attorney General relied
			 on for a determination pursuant to section 843(b)(8) may be withheld if the
			 Attorney General concludes that disclosure of the information would likely
			 compromise national security before the semicolon.
					(r)Conforming
			 amendment to immigration and nationality actSection
			 101(a)(43)(E)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(43)(E)(ii)) is amended by striking  or (5) and inserting
			 (5), or (10).
			
